Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim (US 20040245091 A1) in view of Palagashvili (US 20120024479 A1).

Regarding claim 1, Karim discloses a deposition method comprising: 
introducing a precursor into a processing region 716 of a semiconductor processing chamber of the semiconductor processing chamber (Karim fig. 7A); 
flowing an oxygen-containing precursor (Karim ¶28 & figs 2-6) into the processing region of the semiconductor processing chamber, wherein a pedestal 720 supports a substrate 717, and wherein the substrate defines a trench (Karim Figs 3 & 5A-B), in a surface of the substrate (Karim fig. 7A); 

forming a first plasma of the precursor in the processing region of the semiconductor processing chamber (Karmin ¶31-32 and Figs. 2-6); 
depositing a first oxide film within the trench (Karmin ¶31-32 and Figs. 2-6);
forming a second plasma in the processing region (Karmin ¶31-32 and Figs. 2-6);
etching the first oxide film, while flowing the oxygen-containing precursor; 
passivating the etched oxide film (Karmin ¶37 – Karmin teaches this is a known optional step in the conventional oxide deposition/etch/deposition trench fill process to remove fluorine incorporated into the oxide from the etching step.);
re-forming the first plasma in the processing region; and depositing a second oxide film over the etched oxide film (Karmin ¶31-32 and Figs. 2-6).

The art independent process disclosed in Karim is well known in the art as deposition/etch/deposition process routinely used in the art of trench filling.  Karmin is merely silent upon some of the claimed features dependent upon the specific apparatus used to perform the well known process.  The apparatus of Karim may merely be silent upon the capability of introducing a precursor into a processing region of a semiconductor processing chamber via a faceplate and flowing an oxygen-containing precursor into the processing region from beneath a pedestal of the semiconductor processing chamber.

Between the time of the Karim disclosure and the filing of the claimed invention, apparatuses for the purpose of performing plasma deposition and etch processes were known to have these features.  Simply performing the convention process as outlined in Karim would enable the recited steps of providing the precursor gasses via a faceplate and flowing an oxygen-containing precursor into the processing region from beneath a pedestal.
For support see Palagashvili et al. paragraph 5 and fig. 1.

    PNG
    media_image1.png
    538
    486
    media_image1.png
    Greyscale

Palagashvili teaches a analogous deposition and etching chamber.  The apparatus has a upon showerhead/faceplate 114  for the purpose of introducing gasses such as a precursor into a processing region of a semiconductor processing chamber via a showerhead/faceplate and additional inlets/nozzles 173 for  flowing additional gases such as oxygen-containing precursor into the processing region from beneath a pedestal of the semiconductor processing chamber.  As disclosed in Palagashvili using a apparatus with gas inlets arranged as such provides improved gas circulation and distribution leading to improved processing consistency over a wafer.
Simply using the apparatus of Palagashvili et al. to perform the conventional process as described by Karmin would thereby introduce the gasses during the process as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Karmin to simply use the apparatus of Palagashvili, since simple substitution of one known element for another to obtain predictable results  is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Claim(s) 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim in view of Palagashvili in view of Swaminathan (US 20170148628 A1). 

Regarding claim 2, Karmin in view of Palagashvili teach a deposition method of claim 1, however are silent upon wherein flowing the oxygen-containing precursor into the processing region comprises flowing oxygen into the semiconductor processing chamber at a flowrate of at least 5 slm.  When performing the process of Karmin, the claimed flowrate was known to be in the range as claimed.  For support see Swaminathan et al. which teaches the analogous deposition/etch/deposition process of Karmin. Regarding the process of Swaminathan, Swaminathin is merely silent upon the additional optional passivation step to remove any fluorine after the etching step, otherwise Swaminathin is describing the same art recognized oxide deposition/etch/deposition trench filling process routinely performed in the art (see entire Swaminathan document).
Provided in tables 1 and 5, Swaminathan discloses conventanal parameter ranged for the gases during deposition and etching cycles.

    PNG
    media_image2.png
    347
    652
    media_image2.png
    Greyscale

	As found on table 1, the claimed flow rate range of claim 2 was known to be selected at the time of the invention when performing the process.  At the time of the invention it would be obvious to one of ordinary skill in the art to select known optimizable parameters within the known ranges.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the flowrates  through routine experimentation and optimization to obtain optimal or desired device performance because the flowrates is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	
Regarding claim 3, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 1, wherein the first plasma is a capacitively coupled plasma, and wherein the first plasma is struck between the pedestal and the faceplate of the semiconductor processing chamber (Karim ¶52, Palagashvili ¶19 & Swaminathan ¶121)

Regarding claim 4, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 1, wherein the second plasma is a capacitively coupled plasma, and wherein the second plasma is struck between the pedestal and the faceplate (Karim ¶52, Palagashvili ¶19 & Swaminathan ¶121)

Regarding claim 5, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 1, wherein etching the deposited oxide film comprises: purging the semiconductor processing chamber; 13 introducing an etchant gas into the processing region; and 14 forming the second plasma of the etchant gas in the processing region (Karim may be silent upon purging however this step is notoriously well known and practiced between steps as needed/desired for the purpose of clearing unwanted gasses to prevent unwanted reactions & contamination.  Swaminathan ¶s 8, 13, 16, 55, 58, 64, 102, 149, etc.. teach, describe and demonstrate conventional purging between steps for its commonly recognized benefits.)

Regarding claim 6, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 5, wherein purging the semiconductor processing chamber comprises: extinguishing the first plasma; and exchanging the precursor and the oxygen-containing precursor for the etchant gas in the processing region (Karmin ¶31-32 and Figs. 2-6 & Swaminatan ¶3-17).

Regarding claim 7, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 5, wherein the etchant gas comprises a fluorine-containing gas (Karmin ¶37 – reason for performing the passivation & Swaminatan Table 5).

Regarding claim 8, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 1, wherein the precursor comprises silane (Karmin ¶28 & Swaminatan Table 1).


Regarding claim 9, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method comprising: 
introducing a precursor into a processing region of a semiconductor processing chamber (See regarding claim 1); 
forming a capacitively coupled plasma in the processing region between a faceplate and a pedestal of the semiconductor processing chamber, the pedestal supporting a substrate defining a trench in a surface of the substrate (See regarding claim 1);
depositing a first oxide film in the trench (See regarding claim 1);
etching the first oxide film (See regarding claim 1);  
re-forming the plasma in the processing region; and depositing a second oxide film over the etched oxide film (See regarding claim 1).

As discussed relative to claim 1, the deposition/etch/deposition trench fill process as claimed was well known and would be considered to obvious to perform the process using conventionally known apparatus for the purpose of oxide plasma deposition and plasma etching.  As taught in ¶21 of Palagashvili, the apparatus as applied to claim 1 also has a lift mechanism for the purposes of adjusting the height of the substrate relative to the shower head such that “[t]he process position may be selected to maximize process uniformity for a particular process step.” 
In view of Palagashvili et al. it would be obvious at the time of filing to optionally modify the modifying a spacing between the pedestal and the faceplate from a first spacing to a second spacing between the processing steps in order to dial in the optimized uniformity of deposition or etching.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc. 


Regarding claim 10, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 9, may be silent upon wherein: the first spacing is at least 200 mils; and the second spacing is less than 340 mils.  As understood from the teaching in Palagashvili para 21, spacing was a art recognized optimizable parameter.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the spacing  through routine experimentation and optimization to obtain optimal or desired device performance because the spacing is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 11, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 9, may be silent upon wherein: 2 the first spacing is less than 340 mils; and 3 the second spacing is at least 200 mils.  As understood from the teaching in Palagashvili para 21, spacing was a art recognized optimizable parameter.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the spacing  through routine experimentation and optimization to obtain optimal or desired device performance because the spacing is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05



Regarding claim 12, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 9, wherein the precursor comprises tetra- ethyl orthosilicate (TEOS is a commonly known functional equivalent to Silane.  ¶165 of Swaminathan discloses the known material for the purpose).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a known precursor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 9, wherein the plasma is a first plasma, and wherein etching the deposited oxide film comprises: purging the semiconductor processing chamber orthosilicate (See regarding claim 1); 
flowing oxygen from beneath the pedestal (See regarding claim 1);
introducing a etchant gas into the processing region (See regarding claim 1);  and forming a second plasma in the processing region (See regarding claim 1).


Regarding claim 14, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 13, wherein the halogen precursor comprises nitrogen trifluoride (Swaminathan Table 5 – NF is a conventionally selected etchant gas for the purpose conventionally used in the deposition/etch/deposition process when filling a trench with a oxide.);


Regarding claim 15, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 13, wherein the second plasma is a capacitively coupled plasma, and wherein the second plasma is struck between the pedestal and the faceplate (Karim ¶52, Palagashvili ¶19 & Swaminathan ¶121)


Regarding claim 16, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method comprising: 
flowing a precursor into a processing region of a semiconductor processing chamber via a faceplate of the semiconductor processing chamber, wherein the precursor comprises a silicon source gas and an inert gas (Karmin ¶31-32 and Figs. 2-6 & Swaminathan Table 5); 
forming a plasma in the processing region between the faceplate and a pedestal of the semiconductor processing chamber, the pedestal supporting a substrate (Karim ¶52, Palagashvili ¶19 & Swaminathan ¶121
depositing a first oxide film on the substrate (Karmin & Swaminathan – entire documents);
 halting delivery of the silicon source gas while flow of the inert gas is maintained (Karmin & Swaminathan – entire documents);
 flowing an etchant gas into the processing region while the plasma is active(Karmin & Swaminathan – entire documents);
etching the first oxide film by the plasma in the processing region (Karmin & Swaminathan – entire documents); 
stopping the etchant gas while the inert gas is flowing (Karmin & Swaminathan ¶58, 111-112); 
flowing the silicon source gas while the plasma is active (Karmin & Swaminathan – Figs. 15-17); and 
 depositing a second oxide film over the etched oxide film (Karmin & Swaminathan – Figs. 15-17).
Regarding claim 17, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 16, wherein the plasma is a capacitively 2 coupled plasma, and wherein the plasma is struck between the pedestal and the faceplate (Karim ¶52, Palagashvili ¶19 & Swaminathan ¶121).

Regarding claim 18, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 16, further comprising: flowing an oxygen-containing precursor into the processing region from beneath the pedestal, before etching the first oxide film (See regarding claim 1- Palagashvili).

Regarding claim 19, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 18, wherein flowing the oxygen- containing precursor into the processing region comprises flowing oxygen into the semiconductor processing chamber at a flowrate of at least 5 slm (Swaminathan Table 1.  See regarding claim 2).


Regarding claim 20, Karmin in view of Palagashvili in view of Swaminathan teach a deposition method of claim 16, may be silent upon wherein the pedestal and the faceplate are separated by a spacing of at least 200 mils while depositing the first oxide film and the 3 second oxide film.  As understood from the teaching in Palagashvili para 21, spacing was a art recognized optimizable parameter.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the spacing  through routine experimentation and optimization to obtain optimal or desired device performance because the spacing is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



12/9/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822